     Case 2:20-cv-01524-WBS-CKD Document 9 Filed 09/29/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CECIL JEROME HATCHETT,                              No. 2:20-cv-1524 CKD P
12                        Petitioner,
13            v.                                          ORDER AND
14    KEN CLARK, et al.,                                  FINDINGS AND RECOMMENDATIONS
15                        Respondent.
16

17           Petitioner, a state prisoner proceeding pro se, has filed an amended petition for a writ of

18   habeas corpus pursuant to 28 U.S.C. § 2254. Under Rule 4 of the Rules Governing Section 2254

19   Cases, the court must review all petitions for writ of habeas corpus and summarily dismiss any

20   petition if it is plain that the petitioner is not entitled to relief. The court has conducted the review

21   required under Rule 4.

22           In his amended petition, petitioner challenges a Sacramento County conviction for

23   indecent exposure. Petitioner pled guilty.

24           Petitioner asserts that his conviction was the result of a “wardrobe malfunction” because

25   the clothes he was wearing, which were issued to him at Folsom State Prison, were too large. He

26   planned on using the large clothing as exhibits at trial, but the clothes were either destroyed or

27   lost by “the government” prior to trial. Petitioner asserts that if the clothes had not been lost or

28   destroyed, he would have proceeded to trial.
                                                         1
     Case 2:20-cv-01524-WBS-CKD Document 9 Filed 09/29/20 Page 2 of 3

 1             With respect to a guilty plea, and the resulting sentence, claims which do not concern

 2   whether the prisoner entered his plea voluntarily and intelligently are rarely cognizable in any

 3   federal habeas action. See Boykin v. Alabama, 395 U.S. 238, 242 (1969). This is because:

 4                     [A] guilty plea represents a break in the chain of events which has
                       preceded it in the criminal process. When a criminal defendant has
 5                     solemnly admitted in open court that he is in fact guilty of the offense
                       with which he is charged, he may not thereafter raise independent
 6                     claims relating to the deprivation of constitutional rights that
                       occurred prior to the entry of the guilty plea.
 7

 8   Tollett v. Henderson, 411 U.S. 258, 267 (1973).

 9             As indicated above, petitioner was aware of the destruction of his clothing before he pled

10   guilty. That being the case, pursuant to Tollett, petitioner gave up any claim premised upon the

11   destruction of his clothing when he pled guilty. Therefore, the court will recommend that

12   petitioner’s amended petition for writ of habeas corpus be summarily dismissed and this case be

13   closed.

14             Accordingly, IT IS HEREBY ORDERED that the Clerk of the Court assign a district

15   court judge to this case.

16             IT IS HEREBY RECOMMENDED that:

17             1.   Petitioner’s amended petition for writ of habeas corpus (ECF No. 7) be summarily

18                  dismissed; and

19             2.   This case be closed.

20             These findings and recommendations are submitted to the United States District Judge
21   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

22   after being served with these findings and recommendations, petitioner may file written

23   objections with the court and serve a copy on all parties. Such a document should be captioned

24   “Objections to Magistrate Judge’s Findings and Recommendations.” In his objections petitioner

25   may address whether a certificate of appealability should issue in the event he files an appeal of

26   the judgment in this case. See Rule 11, Federal Rules Governing Section 2254 Cases (the district
27   court must issue or deny a certificate of appealability when it enters a final order adverse to the

28   applicant). Where, as here, a habeas petition is dismissed on procedural grounds, a certificate of
                                                           2
     Case 2:20-cv-01524-WBS-CKD Document 9 Filed 09/29/20 Page 3 of 3

 1   appealability “should issue if the prisoner can show: (1) ‘that jurists of reason would find it

 2   debatable whether the district court was correct in its procedural ruling;’ and (2) ‘that jurists of

 3   reason would find it debatable whether the petition states a valid claim of the denial of a

 4   constitutional right.’” Morris v. Woodford, 229 F.3d 775, 780 (9th Cir. 2000) (quoting Slack v.

 5   McDaniel, 529 U.S. 473, 484 (2000)). Petitioner is advised that failure to file objections within

 6   the specified time may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951

 7   F.2d 1153 (9th Cir. 1991).

 8
     Dated: September 28, 2020
 9                                                     _____________________________________
10                                                     CAROLYN K. DELANEY
                                                       UNITED STATES MAGISTRATE JUDGE
11   1
     hatc1524.114
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         3
